DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-15-2021, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 13, Fan (U.S. Patent NO. 9,749,002) disclosed: a clamping device (1) (fig. 1), wherein the clamping device (1) comprises: a main sliding plate (10) (fig. 1), a top sliding plate (6) (fig. 1, 7A, 9A, a support unit 6 showed in bottom of sliding plate), (col. 6, lines 12-27), at least one pair of clamping plates (2 and 3) each of which has a synchronizing bar (14) (fig. 1-2), and a locking mechanism (4-5, 7, interlocking button, restriction unit 4 and a manipulating unit 5) (fig. 1-2, 6, 7C, col. 3, lines 40-67, col. 6, lines 9-21);
the top sliding plate (a support unit 6 showed in bottom of sliding plate) is movably connected to the main sliding plate (fig. 1, 7A, 9A, col. 6, lines 12-27);
the pair of clamping plates (2-3) are movably connected to the main sliding plate (10) (fig. 1, 6), the pair of clamping plates (2-3) and the top sliding plate (6) form an accommodating space (fig. 1-3, 6, 7A-B, 9A-B, col. 6, lines 9-65). And
Fan (2) (US 10,598,199) disclosed: A clamping apparatus according to the present invention includes a housing 1, two clamping arms 2 and 3, a push member 4, and at least a manual actuator.  In the illustrated embodiment, two manual actuators are provided, which include a first and a second manual actuators 5 and 6 respectively disposed at two sides of the housing 1 (fig. 1-3, col. 3, lines 63-67, col. 4, lines 1-17).
The above prior art of record, however, fail to disclose or render obvious: “the pair of clamping plates and the top sliding plate form an accommodating space, one end of the synchronizing bar is rotatably connected to a respective clamping plate, and the other end is rotatably connected to the top sliding plate; the locking mechanism is located in a movement path of the top sliding plate; and
when the top sliding plate is moving in a first direction, the top sliding plate drives via the synchronizing bars the pair of clamping plates to move toward each other, whereby the pair of clamping plates clamp a clamped piece that is accommodated in the accommodating space; and 
simultaneously, the top sliding plate drives via the pair of clamping plates the main sliding plate to move in the first direction, whereby the top sliding plate is connected to the locking mechanism, and the locking mechanism locks a current position of the top sliding plate, as specified in the claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        December 28, 2021